Citation Nr: 0803526	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of hepatitis C.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of a psychiatric disability 
other than post-traumatic stress disorder (PTSD), claimed as 
bipolar disorder.      

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of a post-traumatic stress 
disorder (PTSD).   

4.  Entitlement to service connection of bilateral hearing 
loss. 

5.  Entitlement to service connection of tinnitus.  




REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).   

Procedural history

The veteran served on active duty from October 1978 until 
October 1981.  

In June 2002, the RO received the veteran's initial claim of 
entitlement to service connection of hepatitis C, PTSD and a 
psychiatric disorder other than PTSD.  The RO denied those 
claims in a rating decision dated February 24, 2003.  On 
March 3, 2003 the RO sent the veteran a letter notifying him 
of its decision and of his appeal rights.  The veteran did 
not appeal.  

On March 5, 2004 the veteran submitted new claims of 
entitlement to service connection for each of these three 
issues, as well as initial claims of entitlement to service 
connection of bilateral hearing loss and tinnitus.  In a 
January 2005 rating decision, the RO declined to reopen the 
three previously denied claims and denied the two initial 
claims.  The veteran disagreed with the January 2005 rating 
decision and initiated this appeal.  The appeal was perfected 
by timely submission of the substantive appeal (VA Form 9) in 
July 2005.

Initially, the veteran requested a hearing at the RO before a 
RO hearing officer.  The hearing was scheduled for July 2005.  
The veteran did not appear.  He has not requested that the 
hearing be rescheduled.  His hearing request is accordingly 
deemed withdrawn.  

The issues of entitlement to service connection of hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied the veteran's  claims of entitlement to service 
connection of hepatitis C, PTSD and a psychiatric condition 
other than PTSD claimed as bipolar disorder.   

2.  Evidence received since March 2003 does not raise a 
reasonable possibility of substantiating the veteran's 
claims.  


CONCLUSIONS OF LAW

1.  The March 2003 Rating Decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received and the 
claims of entitlement to service connection for a of 
hepatitis C, PTSD and a psychiatric condition other than PTSD 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claims 
of entitlement to service connection for of hepatitis C, PTSD 
and a psychiatric condition other than PTSD, claimed as 
bipolar disorder.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.

The remaining two claims on appeal, entitlement to service 
connection for hearing loss and tinnitus, are being remanded 
for further development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter dated October 12, 2004.   The October 2004 letter 
advised the veteran of the provisions relating to the VCAA.    
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran of the criteria for a successful claim of 
entitlement to service connection, the underlying benefit 
sought.  

Further, the letter advised the veteran of the need to submit 
new and material evidence.  The Board is mindful of the 
enhanced notice contemplated by the United States Court of 
Appeals for Veterans Claims (the Court) in its holding in 
Kent v. Nicholson, 20 Vet.App. 1 (2006).   In the October 
2004 letter the veteran was provided with the definition of 
new and material evidence and was specifically advised that 
evidence of an in-service incurrence of disease or injury and 
a medical nexus between his current condition and events in 
service was required to reopen  each of his claims.  He was 
also specifically advised with respect to his PTSD claim that 
the medical evidence lacked a diagnosis of PTSD.  Notice as 
contemplated by the Court in Kent has therefore been supplied 
to the veteran for each of the claimed conditions.    
  
The October 2004 letter also specifically notified the 
veteran "if there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  These requests comply 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As discussed above, he received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service in the October 
2004 letter.  He also received specific notice regarding 
element (4) degree of disability and element (5) assignment 
of effective date in a March 2006 letter.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has obtained representation by an attorney 
who is charged with knowledge and understanding of the laws 
and regulations at issue here.  No further VCAA notice is 
necessary.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In addition, under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Although no examination was required, in 
January 2006 VA scheduled the veteran for a medical 
examination concerning his Hepatitis C claim.  The veteran 
did not appear.  

The Board acknowledges that the record indicates that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  Although the duty to assist normally 
requires the Board to obtain such records, [see Murinscak, 
infra], as the veteran's claims have not been reopened, this 
duty has not attached.  Moreover, the veteran has not 
suggested that the SSA records would contain any information 
which would serve to reopen his claims.  See Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].      

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The veteran has failed to appear for examination, has elected 
not to provide a full description of his medical records, and 
has not provided copies of his SSA records.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2007).  The veteran engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He specifically declined a hearing in his July 2005 
appeal.  

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection of hepatitis C

2.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection of a psychiatric disability 
other than PTSD, claimed as bipolar disorder.      

In the interest of economy a common discussion of these 
claims will be presented.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
that are not appealed are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may only be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis 

The last final denial of these three claims is the March 2003 
RO decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).   At that time, diagnoses of hepatitis C and 
bipolar disorder [element (1)] had been established.  
However, in-service incurrence of disease or injury and 
competent evidence of a relationship between in-service 
events and the current conditions [elements (2) and (3)] were 
not established.  

Of record at the time of the prior final denial were the 
veteran's contentions regarding in-service injuries and his 
contentions that he had acquired both conditions (hepatitis C 
and an acquired psychiatric disability other than PTSD) as a 
result of events in service.  Specifically, the he had come 
into contact with raw sewage during an accident, leading to 
Hepatitis C; and that he had suffered a sexual assault in the 
military, leading to his mental health complaints.  [To the 
extent that the veteran has asserted that his mental health 
condition is PTSD, that matter will be addressed separately 
below.]

The question before the Board then becomes whether or not the 
additionally submitted evidence raises a reasonable 
possibility of substantiating the claim on the merits.  The 
evidence added to the record since the prior final denial 
consists of ongoing VA treatment records and the veteran's 
lay statements.  

Recent medical evidence documenting ongoing diagnoses of 
hepatitis C and psychiatric problems, although new, is 
repetitive of evidence which was already in the file.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].  Element (1) was 
not at issue in March 2003.

With respect to element (2), in-service disease or injury, 
the veteran's recent assertions are essentially duplicative 
of his prior contentions, and are to the effect that he 
contracted hepatitis C after a fall into a sewage ditch and 
that he suffers from mental illness as the result of alleged 
military sexual trauma.  Such reiterated contentions are not 
new and therefore cannot be considered to be new and material 
evidence.  See Reid v. Derwinski,  2 Vet. App. 312, 315 
(1992).  

To the extent that certain VA medical records include the 
veteran's self-report of exposure to sewage and military 
sexual trauma, those references are no different from the 
veteran's own contentions.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

Turning to element (3), medical nexus, there was no medical 
nexus opinion in the veteran's favor of record in March 2003 
and there remains none now.

An April 2004 treatment note indicates the veteran's self-
report of military sexual assault.  However, the treating 
psychiatrist did not offer an opinion attributing the 
veteran's mental health complaints to the alleged in-service 
events.

To the extent that the veteran continues to contend that his 
current disabilities are related to his military service, 
such contentions are not new.  See Reid, supra.   Moreover, 
the veteran, as a layperson without medical training, is not 
a source of competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 
38 U.S.C. 5108."   

As was noted above, the veteran was scheduled for a VA 
medical examination in January 2006 and elected not to 
report.  Neither the veteran nor his attorney have provided 
an explanation for the veteran's decision not to attend the 
examination, nor has a rescheduled examination been 
requested.     

In short, the Board finds that the evidence received since 
the last prior denial does not relate to an unestablished 
fact necessary to substantiate the claims, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  Accordingly, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).
  
Consequently, the request to reopen the claims is denied.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection of PTSD.   

Law and regulations

The law and regulations generally pertaining to service 
connection claims a well as the submission of new and 
material evidence have been set out above and will not be 
repeated.



Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

As discussed above, the last final denial is the March 2003 
RO decision.  At that time, the veteran's contentions that he 
had been sexually assaulted by a superior officer during 
service resulting in current PTSD were already of record.  In 
addition to the veteran's written statements describing the 
claimed stressor, the RO obtained the veteran's service 
medical records, service personnel records and all identified 
VA treatment records, including a large volume of mental 
health records. After a review of the evidence, the RO was 
unable to find medical evidence of a diagnosis of PTSD, 
information allowing for verification of the claimed stressor 
or  competent medical evidence linking a verified stressor to 
currently diagnosed PTSD.  Accordingly, no element of the 
veteran's claim had been established at the time of the prior 
final denial.  See Hickson, supra; see also 38 C.F.R. § 3.304 
(f) (2007).  

Evidence added to the record since March 2003 consists of 
recent medical treatment records as well as the veteran's 
continued assertions that he suffered a sexual assault during 
service and that he has been suffering from PTSD ever since. 

With respect to element (1), evidence received since March 
2003 includes ongoing mental health treatment records.  A 
thorough review of those records clearly documents no 
diagnosis of PTSD.  See, e.g, a report of a May 2006 mental 
status exam which included the following mental health 
diagnoses:  alcohol dependence, nicotine dependence, opioid 
dependence, bipolar disorder and personality disorder; and a 
May 2005 admission record, indicating diagnoses of major 
depression, alcohol dependency and polysubstance abuse.    

These records are new in that they were not of record at the 
time of the prior final denial.  However, the treatment 
records are not material as they do not, either separately, 
or when considered along with the existing evidence of 
record, establish or support element (1), a PTSD diagnosis.  
Indeed, these records merely reinforce the conclusion reached 
by the RO in 2003, namely that the veteran does not have 
PTSD.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].  

To the extent that the veteran himself claims to have PTSD, 
his assertion, in addition to being duplicative of previous 
assertions, is not competent.  See Reid and Espiritu, both 
supra.
 
In the absence of the claimed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Evidence which is against the 
veteran's claim is also not new or material. 

Thus, in the absence of new and material evidence as to the 
existence of PTSD, the claim may not be reopened.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].

For the sake of completeness, the Board will also discuss the 
remaining two elements.

With respect to the second element, in-service stressors, to 
the extent that the veteran continues to assert that he was 
sexually assaulted in service, this has already been dealt 
with above.  The veteran's recent statements merely reiterate 
what he claimed before March 2003.  Those statements cannot 
be held to constitute new and material evidence.  See Reid, 
supra.

As discussed above, the veteran's self-reports of a history 
of sexual assault which are contained in certain recent 
medical treatment records are also not new and material.  His 
assertions that he suffered from military sexual abuse and 
now suffers from PTSD as a result are duplicative of prior 
contentions.  The fact that such reports have been made part 
of medical records does not alter this.  

Concerning the third and final element, medical nexus, there 
has been added to the record no such competent medical 
opinion.  Indeed, in the absence of any competent PTSD 
diagnosis medical nexus would be an impossibility. The 
veteran's own assertions as to both the existence of PTSD and 
a connection between the purported PTSD and events in service 
cannot be considered to be new and material evidence.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) [lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection].

Accordingly, the Board finds that the newly submitted 
evidence is duplicative of prior contentions and therefore 
does not raise a reasonable possibility of substantiating any 
of the unestablished elements.  The request to reopen the 
previously denied PTSD claim remains denied.    




ORDER

The request to reopen the previously denied claim of 
entitlement to service connection of Hepatitis C is denied.

The request to reopen the previously denied claim of 
entitlement to service connection of a psychiatric disability 
other than PTSD is denied. 

The request to reopen the previously denied claim of 
entitlement to service connection of a PTSD is denied.


REMAND

4.  Entitlement to service connection of bilateral hearing 
loss. 

5.  Entitlement to service connection of tinnitus.  

The veteran is seeking entitlement to service connection of 
hearing loss and tinnitus.  The Board has determined that 
additional development must be taken to satisfy the duty to 
assist prior to proceeding to the merits of these claims.  
See 38 U.S.C.A. § 5103A (West 2002). 

The veteran's VA treatment records are replete with 
references to his receipt of Social Security Administration 
(SSA) disability benefits.  See, e.g., the report of a May 
2004 mental health consultation.  The claims file does not 
contain any SSA records.  Those records are potentially 
pertinent to the veteran's claim and therefore should be 
obtained for consideration in connection with the issues on 
appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  

Additionally, the veteran has submitted five signed releases 
authorizing VA to obtain treatment records from private care 
providers.  However, the documentation as submitted to VA was 
at first signed only by the veteran's spouse, not be the 
veteran.  The forms were returned to the veteran with the 
direction that he must sign the releases.  However, the 
returned releases were incomplete as they failed to specify 
which of the claimed conditions were treated, and during what 
time frame; and also failed to include address information 
(city and state) for the referenced facilities.  The letter 
from VA requesting clarification regarding the veteran's 
signature failed to notify the veteran or his attorney of 
these additional deficiencies.

The veteran and his attorney should be notified of the needed 
information and given an opportunity to respond so that VA 
can make appropriate efforts to obtain the additionally 
described treatment records.   

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.   VBA should contact the veteran and 
his attorney in writing and ask that the 
veteran provide information concerning his 
approximate dates of treatment and 
addresses for United Hospital, St. 
Joseph's Hospital, Cedar Ridge Treatment 
Center and Regions.  If the veteran fails 
to respond or provide additional 
information, that should be noted in the 
claims folder.  If additional information 
is received, efforts should be made to 
obtain such records.   

2.  VBA should attempt to obtain copies of 
SSA disability determination records, 
including copies of all medical records 
relied upon in reaching that 
determination.  All efforts in this regard 
should be documented in the claims folder.

3. After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


